Name: Council Regulation (EEC) No 1911/87 of 2 July 1987 fixing the amount of the production aid for certain varieties of rice sown in the 1987/88 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 182 /56 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1911 /87 of 2 July 1987 fixing the amount of the production aid for certain varieties of rice sown in the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1907/87 (2) s and in particular Article 8 (a) (2 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas the objective of the production aid is to encourage varietal = conversion of rice production to certain types of rice for which greater demand exists on the Community market ; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionally grown ; "Whereas the production aid must be fixed at a level which enables the lower revenue resulting from the decreased yields to be offset, HAS ADOPTED THIS REGULATION : Article 1 The production aid for certain varieties of rice sown in 1987/88 , referred to in Annex 8a of Regulation (EEC) No 1418 /76 is 330,0 ECU per hectare . Article 2 This Regulation shall enter into -force on the third day ^ following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0) OJ No L 166, 25 . 6 . 1976 , p. 1 . (2) See page 51 of this Official Journal . O OJ No C 89 , 3 . 4 . 1987 , p. 14 . O OJ No C 156, 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .